       Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

METZLER INVESTMENT GmbH, FTC FUTURES
FUND SICAV, and FTC FUTURES FUND PCC LTD.,
ATLANTIC TRADING USA, LLC, 303030 TRADING
LLC, GARY FRANCIS AND NATHANIAL HAYNES,                      No. 11-md-2262 (NRB)
on behalf of themselves and all others similarly situated,   No. 11-cv-2613
                                      Plaintiffs,
                      - against -
CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,
BANK OF AMERICA CORPORATION, BANK OF
AMERICA, N.A., J.P. MORGAN CHASE & CO., J.P.
MORGAN CHASE BANK, N.A., HSBC HOLDINGS
PLC, HSBC BANK PLC, HBOS PLC, BANK OF
SCOTLAND PLC, CITI BANK PLC, LLOYDS
BANKING GROUP PLC, LLOYDS BANK PLC,
PORTIGON AG F/K/A WESTLB AG, WESTDEUTSCHE
IMMOBILIENBANK AG, UBS GROUP AG, UBS AG,
THE ROYAL BANK OF SCOTLAND GROUP PLC, THE
ROYAL BANK OF SCOTLAND PLC, RBS
SECURITIES, INC., DEUTSCHE BANK AG,
DEUTSCHE BANK SECURITIES, INC., DB GROUP
SERVICES (UK) LIMITED, THE NORINCHUKIN
BANK, ROYAL BANK OF CANADA, RBC CAPITAL
MARKETS LLC, THE BANK OF TOKYOMITSUBISHI
UFJ, LTD., COOPERATIVE CENTRAL RAIFFEISEN-
BOERENLEENBANK B.A., SOCIÉTÉ GÉNÉRALE S.A.,
CITIGROUP, INC., CITIBANK N.A., CITIGROUP
GLOBAL MARKETS, INC., MERRILL LYNCH
INTERNATIONAL, ICAP PLC, ICAP EUROPE
LIMITED, TRADITION (UK) LIMITED, TULLETT
PREBON PLC, and JOHN DOES 4-25,
                                     Defendants.

   [PROPOSED] FINAL JUDGMENT AND ORDER AND FINAL APPROVAL OF
      EXCHANGE-BASED PLAINTIFFS’ CLASS ACTION SETTLEMENT
                       WITH HSBC BANK PLC
       Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 2 of 15




       This matter came for a duly-noticed hearing on September 17, 2020 (the “Fairness

Hearing”), upon the Exchange-Based Plaintiffs’ Motion for Final Approval of Class Action

Settlements with Defendants Bank of America, Barclays Bank plc, Citi, Deutsche Bank, HSBC

Bank plc, JPMorgan, and Société Générale (the “Settling Defendants”) in the above-captioned

action (the “Action”). Due and adequate notice of the Stipulation and Agreement of Settlement

with HSBC Bank plc (“HSBC” or “Settling Defendant”) entered into on July 6, 2017 [ECF No.

2307-6] (the “Settlement Agreement”) having been given to the members of the Settlement

Class, the 90-day period provided by the Class Action Fairness Act, 28 U.S.C. §1715(d), having

expired, the Fairness Hearing having been held, and the Court having considered the Settlement

Agreement and all other papers filed and proceedings had herein and otherwise being fully

informed in the premises and good cause appearing therefore,

              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.     Incorporation of Settlement Documents - This Final Judgment and Order and

Final Approval of Exchange-Based Plaintiffs’ Class Action Settlement with HSBC Bank plc

(“Final Judgment and Approval Order”) hereby incorporates by reference the definitions in the

Settlement Agreement and the Court’s March 2, 2020 Order (1) Preliminarily Approving

Settlements with Defendants Bank of America, Barclays Bank plc, Citi, Deutsche Bank, HSBC

Bank plc, JPMorgan and Société Générale; (2) Approving the Proposed Form and Program of

Notice; and (3) Scheduling a Fairness Hearing, In re LIBOR-Based Fin. Instruments Antitrust

Litig., No. 11-md-2262, 2020 WL 1059489 (S.D.N.Y. Mar. 2, 2020), [ECF No. 3038] (the

“Preliminary Approval Order”). All terms used herein shall have the same meanings as set forth

in the Settlement Agreement or Preliminary Approval Order unless otherwise indicated.




                                               1
        Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 3 of 15




       2.      Settlement Class Certification for Settlement Purposes - For purposes only of

the Settlement, the Court hereby finally certifies the Settlement Class, as defined in the

Preliminary Approval Order:

       All Persons, corporations and other legal entities (other than Defendants, their
       employees, affiliates, parents subsidiaries, and co-conspirators) that transacted in
       Eurodollar futures and/or options on Eurodollar futures on exchanges, including
       without limitation, the Chicago Mercantile Exchange, between January 1, 2003
       and May 31, 2011. Excluded from the Class are: (i) Defendants, their employees,
       affiliates, parents, subsidiaries, and co-conspirators; (ii) the Releasees (as defined
       in Section 1(GG)); and (iii) any Class Member who files a timely and valid
       request for exclusion.

2020 WL 1059489 at *3 (quoting HSBC Settlement Agreement at ¶ 2.A, ECF No. 2307-6).

       3.      Requirements of Fed. R. Civ. P. 23 - Based on the record, the Court reconfirms

that the applicable provisions of Rule 23 of the Federal Rules of Civil Procedure have each been

satisfied for purposes only of the Settlement. In so holding, and solely for purposes of the

Settlement, the Court finds that the Settlement Class meets all of the applicable requirements of

Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure. The Court hereby finds, in the

specific context of and for the sole purposes of the Settlement, that: (i) the Settlement Class is so

numerous that joinder of all members of the Settlement Class is impracticable, Fed. R. Civ. P.

23(a)(1); (ii) there are questions of law and fact common to the Settlement Class which

predominate over any individual questions, Fed. R. Civ. P. 23(a)(2); (iii) Exchange-Based

Plaintiffs’ claims in this litigation are typical of those of the members of the Settlement Class,

Fed. R. Civ. P. 23(a)(3); and (iv) Exchange-Based Plaintiffs’ interests do not conflict with, and

are co-extensive with, those of absent members of the Settlement Class and Settlement Class

Counsel has adequately represented the interests of the Settlement Class, FED. R. CIV. P.

23(a)(4). The Court also finds that a class action is superior to other available methods for fairly

and efficiently adjudicating this controversy. Fed. R. Civ. P. 23(b)(3).



                                                  2
        Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 4 of 15




       4.      Settlement Class Counsel - Pursuant to Rule 23(g) of the Federal Rules of Civil

Procedure, and solely for settlement purposes, the law firms of Lovell Stewart Halebian

Jacobson LLP and Kirby McInerney LLP are designated as settlement class counsel (“Settlement

Class Counsel”) for the Exchange-Based Plaintiffs’ Action.

       5.      Jurisdiction - This Court has subject matter jurisdiction over this Action under 28

U.S.C. § 1331, and, solely for purposes of approving and effectuating the Settlement Agreement

and all exhibits attached thereto, personal jurisdiction over Exchange-Based Plaintiffs, the

Settling Defendant, and all members of the Settlement Class.

       6.      Notice - The Court finds that the mailed notice, publication notice, website, and

Notice Program implemented pursuant to the Settlement Agreement and approved by the Court

in the Preliminary Approval Order: (a) constituted the best practicable notice; (b) constituted

notice that was reasonably calculated, under the circumstances, to apprise members of the

Settlement Class of the pendency of the Action, of their right to exclude themselves from or

object to the proposed Settlement, of their right to appear at the Fairness Hearing, of the Revised

Plan of Distribution, and of Settlement Class Counsel’s application for any attorneys’ fees and

for reimbursement of expenses associated with the Action; (c) provided a full and fair

opportunity to all members of the Settlement Class to be heard with respect to the foregoing

matters; and (d) met all applicable requirements of Federal Rule of Civil Procedure 23, due

process, and any other applicable rules or law. The Court hereby confirms the appointment of

A.B. Data, Ltd. as Settlement Administrator. In accordance with paragraph 9 of the Preliminary

Approval Order and based upon the Declaration of Steven Straub on Behalf of A.B. Data, Ltd.

Regarding Notice and Claims Administration for Exchange-Based Plaintiffs’ Class Action

Settlements With Settling Defendants, the Court finds that the Settlement Administrator’s




                                                 3
            Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 5 of 15




execution of the Notice Program approved by the Court constituted the best practicable under the

circumstances and otherwise satisfies all applicable requirements of Federal Rule of Civil

Procedure 23 and due process. Additionally, the Court finds that the Settlement Administrator

and the Settling Defendant have satisfied the additional notice efforts pursuant to paragraph 9(b)

of the Preliminary Approval Order. Finally, no Class Member is relieved from the terms of the

Settlement, including the releases provided for therein, based upon the contention or proof that

such Class Member failed to receive actual or adequate notice. A full opportunity has been

offered to all Class Members to object to the Settlement and to participate in the hearing thereon.

The Court further finds that the notice provisions of the Class Action Fairness Act 28 U.S.C.

§1715were fully discharged by HSBC and that the statutory waiting period has elapsed.

           7.       Exclusion from the Settlement Class - Any Settlement Class Members that have

timely and validly submitted a Request for Exclusion from the Settlement Class (“Opt-Outs”) are

hereby excluded from the Settlement, are not bound by this Final Judgment and Approval Order,

and may not make any claim or receive any benefit from the Settlement, whether monetary or

otherwise.1

           8.       Dismissal of the Action As to the Settling Defendant – Except as to any

individual claim by the Opt-Outs, it is hereby determined that all members of the Settlement

Class, including the Exchange-Based Plaintiffs, are bound by the Settlement Agreement and this

Final Judgment and Approval Order, and all of their and the Releasors’ Released Claims2 against


1
    The Opt-Outs to the Settlement are listed in Exhibit A to this Order.
2
  “Released Claims” are defined in ¶ 1(FF) of the Settlement Agreement as: “[A]ny and all manner of claims,
including any unknown claims described in Section 12(B) below, debts, demands, rights, interests, actions, suits,
causes of action, cross-claims, counter-claims, charges, judgments, obligations, setoffs, or liabilities for any
obligations of any kind whatsoever (however denominated), whether class, individual or otherwise in nature, for
fees, costs, penalties, damages whenever incurred, and liabilities of any nature whatsoever (including, without
limitation, direct or indirect claims or demands for rescission, damages, interest, attorneys’ fees, and any other costs,



                                                            4
          Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 6 of 15




the Releasees3, as provided under the Settlement Agreement, are hereby dismissed with prejudice

and released. Exchange-Based Plaintiffs’ claims against the non-settling defendants in the

Action are not dismissed and are not subject to this Final Judgment and Approval Order.                          The

Parties shall bear their own costs, except as otherwise provided in the Settlement Agreement.

         9.       Final Settlement Approval - Pursuant to Rule 23(e)(2) of the Federal Rules of

Civil Procedure, this Court hereby finally approves the Settlement, as set forth in the Settlement

Agreement, and finds that the Settlement is, in all respects, fair, reasonable and adequate as to,

and in the best interests of the Settlement Class, including Exchange-Based Plaintiffs. In

reaching this conclusion, the Court considered the factors set forth in City of Detroit v. Grinnell

Corp., 495 F.2d 448, 463 (2d Cir. 1974), abrogated on other grounds by Goldberger v.

Integrated Res., Inc., 209 F.3d 43 (2d Cir. 2000) and Rule 23(e)(2) of the Federal Rules of Civil

Procedure. This Court further finds that the Settlement set forth in the Settlement Agreement is

the result of arm’s length negotiations between experienced counsel representing the interests of




expenses or liabilities whatsoever, including joint and several), whether based on federal, state, local, statutory or
common law, in equity, or on any other law, rule, regulation, ordinance, contract, or the law of any foreign
jurisdiction, whether fixed or contingent, known or unknown, liquidated or unliquidated, suspected or unsuspected,
asserted or unasserted, matured or unmatured, which Releasors or any of them, whether directly, representatively,
derivatively, or in any other capacity, now or ever had against Releasees, arising from or relating in any way to any
conduct alleged in the Action or that could have been alleged in the Action against the Releasees concerning
Eurodollar future contracts or options by Exchange-Based Plaintiffs, any Class Members, or Releasors, including,
but not limited to, any purported manipulation of U.S. Dollar LIBOR (“LIBOR”) under the Commodity Exchange
Act, 7 U.S.C. § 1 et seq., or any purported conspiracy or collusion between HSBC and any other Defendant
(including, but not limited to, all claims under Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1; California’s
Cartwright Act, Cal. Bus. & Prof. Code §§16720, et seq.; New York’s Donnelly Act, N.Y. Gen. Bus. Law §§ 340, et
seq.; any other federal, state, local, statutory or common law, in equity, or on any other law, rule or regulation; or the
law of any foreign jurisdiction).”
3
  “Releasees” are defined in ¶ 1(GG) of the Settlement Agreement as: “HSBC, HSBC Holdings plc, and each of
their respective predecessors, successors and assigns; each of their direct and indirect parents, subsidiaries,
Affiliates, associates (all as defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), divisions, predecessors, and successors; and each of the foregoing’s respective current and former officers,
directors, employees, managers, members, partners, agents (in their capacity as agents of HSBC or HSBC Holdings
plc), shareholders (in their capacity as shareholders of HSBC or HSBC Holdings plc), attorneys, trustees, and legal
or other representatives; and the predecessors, successors, heirs, executors, administrators, advisors, and assigns of
each of the foregoing.”



                                                            5
        Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 7 of 15




the Parties, and that Settlement Class Counsel and Exchange-Based Plaintiffs adequately

represented the Settlement Class for the purpose of entering into and implementing the

Settlement Agreement. Accordingly, the Settlement embodied in the Settlement Agreement is

hereby approved in all respects. The Parties are hereby directed to carry out the Settlement

Agreement in accordance with all of its terms and provisions, including the termination

provisions.

       10.     Termination of Settlement or Failure of Effective Date to Occur -

Notwithstanding the entry of this Final Judgment and Approval Order, in the event that the

Settlement does not become effective in accordance with the terms of the Settlement Agreement,

(i) the provisions of this Final Judgment and Approval Order dismissing Exchange-Based

Plaintiffs’ claims shall be null and void; (ii) Exchange-Based Plaintiffs’ claims shall be

reinstated; (iii) the Settling Defendant’s defenses shall be reinstated, including without limitation

HSBC’s and HSBC Holdings plc’s objections to and defenses based on a lack of personal

jurisdiction; (iv) the certification of the Settlement Class and final approval of the proposed

Settlement, and all actions associated with it, including but not limited to any requests for

exclusion from the Settlement previously submitted and deemed to be valid, shall be vacated and

be of no force and effect; (v) the Settlement Agreement, including its exhibits, and any and all

negotiations, documents, and discussions associated with it and the releases set forth herein, shall

be without prejudice to the rights of any Party, and of no force or effect; (vi) the Parties shall be

returned to their respective positions before the Settlement Agreement was signed; and (vii) the

Settlement Amount (less certain costs relating to class notice, settlement administration and any

taxes) will be refunded to HSBC in conformance with Section 22(A) of the Settlement

Agreement. Notwithstanding the language in this Paragraph, any provision in the Settlement




                                                  6
        Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 8 of 15




Agreement that the Parties have agreed shall survive its termination shall continue to have the

same force and effect intended by the Parties.

       11.     Establishment of Fiduciary Account - The Settlement Fund has been

established as a trust and shall be established as a fiduciary account (the “Settlement Fiduciary

Account”). The Court further approves the establishment of the Settlement Fiduciary Account

under the Settlement Agreement as a Qualified Settlement Fund pursuant to Section 468B of the

Internal Revenue Code of 1986, as amended, and the Treasury Regulations promulgated

thereunder.

       12.     Retention of Jurisdiction - Without affecting the finality of this Final Judgment

and Approval Order for purposes of appeal, the Court reserves exclusive jurisdiction over the

implementation and enforcement of the Settlement Agreement and the Settlement contemplated

thereby and over the enforcement of this Final Judgment and Approval Order. The Court also

retains exclusive jurisdiction to resolve any disputes that may arise with respect to the Settlement

Agreement, the Settlement, or the Settlement Fund, to consider or approve administration costs

and fees, including but not limited to fees and expenses incurred to administer the Settlement

after the entry of this Final Judgment and Approval Order, and to consider or approve the

amounts of distributions to Settlement Class Members. In addition, without affecting the finality

of this Final Judgment and Approval Order, and solely for purposes of effectuating the

Settlement, Exchange-Based Plaintiffs, the Settling Defendant, and the Settlement Class hereby

irrevocably submit to the exclusive jurisdiction of the United States District Court for the

Southern District of New York for any suit, action, proceeding or dispute arising out of or

relating to this Final Judgment and Approval Order or the Settlement Agreement. Any disputes

involving Exchange-Based Plaintiffs, the Settling Defendant, or members of the Settlement Class




                                                 7
           Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 9 of 15




concerning the implementation of the Settlement Agreement shall be submitted to the Court

except as to those matters identified in the Settlement Agreement that are to be resolved by

mediation or arbitration.

           13.      Covenant Not to Sue - Each member of the Settlement Class must execute a

release and covenant not to sue in conformity with the Settlement Agreement, as incorporated

into the Proof of Claim and Release form, in order to receive the Settlement Class Member’s

share, if any, of the Net Settlement Fund. The Court hereby directs that the Settlement

Administrator shall ensure that each Proof of Claim and Release form provided to members of

the Settlement Class contains a copy of such release and covenant not to sue. However, each

member of the Settlement Class’s Released Claims shall be released pursuant to Section 12 of

the Settlement Agreement, regardless of whether the member of the Settlement Class executes a

release and covenant not to sue pursuant to this Paragraph 13.

           14.      Release - The Court hereby approves the Releasors’4 releases of claims as set

forth in this Final Judgment and Approval Order as of the Effective Date.5


4
  “Releasors” are defined in ¶ 1(HH) of the Settlement Agreement as: “Exchange-Based Plaintiffs and each and
every Class Member on their own behalf and on behalf of their respective predecessors, successors, assigns,
beneficiaries, members, participants, investors, direct and indirect parents, subsidiaries, divisions, and Affiliates,
and their current and former officers, directors, employees, agents, stockholders, trustees, fiduciaries, and legal or
other representatives, and the predecessors, successors, heirs, executors, administrators, beneficiaries, and assigns of
each of the foregoing, whether or not they object to the settlement set forth in this Settlement Agreement, and
whether or not they make a claim for payment from the Net Settlement Fund. For the avoidance of doubt, Releasors
include all Persons entitled to bring claims on behalf of a Class Member relating to Eurodollar futures or options or
LIBOR manipulation or suppression. With respect to any Class Member that is a government entity, Releasor also
includes any Person as to which the government entity has the legal right to release such claims.”
5
    Section 12 of the Settlement Agreement provides as follows:

Release and Covenant Not to Sue
(A)     Upon the Effective Date, and in exchange for the receipt of the Settlement Amount provided for herein, the
        receipt and sufficiency of which is hereby acknowledged, the Releasors, and any other Person claiming
        against the Settlement Fund (now or in the future) through or on behalf of any Releasor, shall be deemed to
        have, and by operation of the Final Judgment shall have, fully, finally, and forever released, relinquished,
        and discharged Releasees from any and all Released Claims, and shall be permanently barred and enjoined
        from instituting, commencing, or prosecuting any such Released Claim in any lawsuit, arbitration or other



                                                           8
       Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 10 of 15




       15.      No Admission - Neither the Settlement Agreement (nor its exhibits), whether or

not it shall become Final, nor any negotiations, documents exchanged between or among counsel

for Exchange-Based Plaintiffs and the Settling Defendant in connection with settlement

discussions, and discussions associated with them, nor this Final Judgment and Approval Order




       proceeding against Releasee in any court or venue in any jurisdiction worldwide. Releasors further agree
       and covenant not to assist any third party in commencing or maintaining any suit against any Releasee
       related in any way to the Released Claims. Each Releasor shall be deemed to have released all Released
       Claims against the Releasees regardless of whether any such Releasor ever seeks or obtains by any means,
       including, without limitation, by submitting a Proof of Claim and Release, any distribution from the
       Settlement Fund or Net Settlement Fund. The releases set forth herein are given pursuant to New York law
       and are to be construed under New York law, including N.Y. General Obligations Law §15-108, which
       bars claims for contribution by joint tortfeasors and other similar claims. This Settlement Agreement is
       expressly intended to absolve Releasees from any claims for contribution, indemnification or similar claims
       from other Defendants in the Action, arising out of or related to the Released Claims, in the manner and to
       the fullest extent permitted under the laws of New York or any other jurisdiction that might be construed or
       deemed to apply to any claims for contribution, indemnification or similar claims against any Releasee.
       Notwithstanding the foregoing, should any court determine that any Defendant is/was legally entitled to
       any kind of contribution or indemnification from HSBC arising out of or related to Released Claims, the
       Releasors agree that any money judgment subsequently obtained by the Releasors against any Defendant
       shall be reduced to an amount such that, upon paying the entire amount, the Defendant would have no
       claim for contribution, indemnification or similar claims against HSBC. Except in the event of termination
       of this Settlement Agreement, the Settling Parties agree not to assert under Rule 11 of the Federal Rules of
       Civil Procedure or any similar law, rule or regulation, that the Action was brought or defended in bad faith
       or without a reasonable basis.

(B)    This release constitutes a waiver of Section 1542 of the California Civil Code (to the extent it applies to the
       Action), which provides as follows:

                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
                AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
                HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
                THE DEBTOR.

       This release also constitutes a waiver of any and all provisions, rights, and benefits of any federal, state or
       foreign law, rule, regulation, or principle of law or equity that is similar, comparable, equivalent to, or
       which has the effect of, Section 1542 of the California Civil Code. The Settling Class Members
       acknowledge that they are aware that they may hereafter discover facts in addition to, or different from,
       those facts which they know or believe to be true with respect to the subject matter of this Settlement
       Agreement, but that it is their intention to release fully, finally, and forever all of the Released Claims, and
       in furtherance of such intention, the release shall be irrevocable and remain in effect notwithstanding the
       discovery or existence of any such additional or different facts. In entering and making this Settlement
       Agreement, the Parties assume the risk of any mistake of fact or law and the release shall be irrevocable
       and remain in effect notwithstanding any mistake of fact or law. The Parties acknowledge, and Class
       Members shall be deemed to have acknowledged, that the release of such unknown claims was separately
       bargained for and was a key element of the Settlement Agreement.



                                                          9
       Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 11 of 15




is or shall be deemed or construed to be an admission, adjudication, or evidence of: (a) any

violation of any domestic or foreign statute, law, or regulation or of any liability or wrongdoing

by the Settling Defendant or any Releasee; (b) the truth of any of the claims or allegations

alleged in the Action; (c) the incurrence of any damage, loss or injury by any Person; (d) the

existence or amount of any artificiality; or (e) the propriety of certification of a class other than

solely for purposes of the Settlement. Further, neither the Settlement Agreement (nor its

exhibits), whether or not it shall become final, nor any negotiations, documents exchanged

between or among counsel for Exchange-Based Plaintiffs and the Settling Defendant in

connection with settlement discussions, and discussions associated with them, nor this Final

Judgment and Approval Order, may be discoverable, offered or received in evidence, or used

directly or indirectly, in any way, whether in the Action or in any other action or proceeding of

any nature, by any Person, except if warranted by existing law in connection with a dispute under

the Settlement Agreement or an action (including this Action) in which the Settlement

Agreement is asserted as a defense. Notwithstanding anything to the contrary herein, the

foregoing sentence does not apply to Cooperation Materials provided by the Settling Defendant

to Exchange-Based Plaintiffs or by Exchange-Based Plaintiffs to the Settling Defendant in

connection with the Settlement. Moreover, notwithstanding anything to the contrary herein, the

Releasees may file the Settlement Agreement or this Final Judgment and Approval Order, or

both, in any action that may be brought against any of them in order to support a defense or

counterclaim based on the principles of res judicata, collateral estoppel, full faith and credit,

release, good faith settlement, judgment bar, or reduction or any other theory of claim preclusion

or issue preclusion or similar defense or counterclaim.




                                                  10
       Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 12 of 15




       16.     Bar Against Claims for Contribution or Indemnification -To the fullest extent

permitted under the laws of New York or any other jurisdiction that might be construed or

deemed to apply to any claims for contribution, indemnification or similar claims against any

Releasee, the Court hereby bars any claims for contribution, indemnification or similar claims

from other Defendants in the Action and other alleged co-conspirators, arising out of or related to

the Released Claims. Notwithstanding the foregoing, should any court determine that any

Defendant or other co-conspirator is/was legally entitled to any kind of contribution or

indemnification from a Releasee arising out of or related to Released Claims, the Releasors agree

that any money judgment subsequently obtained by the Releasors against any Defendant or other

co-conspirator shall be reduced to an amount such that, upon paying the entire amount, the

Defendant or other co-conspirator would have no claim for contribution, indemnification or

similar claims against the Releasee.

       17.     Bar Against Claims by the Releasees for Contribution or Indemnification –

To the extent permitted by law, the Court bars claims by the Releasees for contribution or

indemnification (however denominated) for all or a portion of any amounts paid or awarded in

the Action by way of any settlement, judgment or otherwise against any of the Defendants (as

defined in the Settlement Agreement).

       18.     Rule 11 Findings - The Court finds that, during the course of the Action,

Exchange-Based Plaintiffs, the Settling Defendant, and their respective counsel at all times

complied with the requirements of Rule 11 of the Federal Rules of Civil Procedure as to each

other. Any data or other information provided by members of the Settlement Class in connection

with the submission of claims shall be held in strict confidence, available only to the Settlement

Administrator, Settlement Class Counsel or experts or consultants acting on behalf of the




                                                11
       Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 13 of 15




Settlement Class. In no event shall a member of the Settlement Class’s data or personal

information be made publicly available, except as provided for in the Settlement Agreement,

herein, or upon Court order for good cause shown.

        19.     Revised Plan of Distribution – Upon review of the record, the Court finds that

the Revised Plan of Distribution [ECF Nos. 2973, 3106] has a reasonable, rational basis and is

fair and adequate. Therefore, the Revised Plan of Distribution is hereby finally approved.

Consistent with Sections ¶¶1(S), 5(C), 10(iii) of the Settlement Agreement, the approval of the

Revised Plan of Distribution shall in no way disturb or affect this Final Judgment and Approval

Order or the Releases provided hereunder and shall be considered separate from this Final

Judgment and Approval Order. No Person shall have any claim against Settlement Class

Counsel or the Settlement Administrator based on distributions made substantially in accordance

with the Settlement Agreement, the Revised Plan of Distribution, or further orders of the Court.

        20.     Other Classes - The Court’s certification of the Settlement Class, and

appointment of Exchange-Based Plaintiffs as Settlement Class Representatives, as provided

herein is without prejudice to, or waiver of, the rights of any Defendant to contest any other

request by Exchange-Based Plaintiffs or any other person to certify a class, or of HSBC to

contest any request by any other plaintiff(s) to certify a class in this multi-district litigation. The

Court’s findings in this Final Judgment and Approval Order shall have no effect on the Court’s

ruling on any motion to certify any class or to appoint class representatives in this litigation or

any other litigation, and no party may cite or refer to the Court’s approval of the Settlement Class

or Settlement Class Representatives as binding or persuasive authority with respect to any

motion to certify such class or appoint class representatives.




                                                  12
       Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 14 of 15




       21.     Separate Order – Settlement Class Counsel’s request for attorneys’ fees,

reimbursement of expenses and Settlement Class Representative service awards shall be the

subject of a separate order.

       22.     Entry of Order – There is no just reason for delay in the entry of this Final

Judgment and Approval Order, and immediate entry by the Clerk of the Court is expressly

directed pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.


IT IS SO ORDERED.



DATED September   17, 2020
      _____________________                  ________________________________________
                                             HON. NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




                                                13
Case 1:11-cv-02613-NRB Document 802 Filed 09/17/20 Page 15 of 15




                                  EXHIBIT A

1. National Credit Union Administration, as liquidating agent for U.S. Central Federal
   Credit Union, Western Corporate Federal Credit Union, Members United Corporate
   Federal Credit Union, Southwest Corporate Federal Credit Union and Constitution
   Corporate Federal Credit Union.
2. Salix Capital US, Inc.
3. The City of Philadelphia and The Pennsylvania Intergovernmental Corporation
   Authority
4. Prudential Investment Portfolios 2, f/k/a Dryden Core Investment Fund, obo PGIM
   Core Short-Term Bond Fund (f/k/a Prudential Core Short -Term Bond Fund) and
   PGIM Core Ultra Short Bond Fund (f/k/a Prudential Core Taxable Money Market
   Fund)
5. Darby Financial Products and Capital Ventures International
6. Federal Home Loan Mortgage Corporation (“Freddie Mac”)
